DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 17, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ianello et al. (US 5,956,874) in view of Mack (US 5,987,787) and/or Livesay et al. (US 5,423,138).
Regarding claim 17, Ianello et al. disclose an excavator wear member comprising: Page 3 of 6Application No. 16/503,158Reply to Office Action 
a body (10) formed at least in part by a side wall (20, 20’); 
a socket cavity (28) extending into the body, the socket cavity including a rib (bosses 30, 30’) on a surface thereof; and 
generally circular main portion (see FIG.1) and a blind slot (annular groove 50) extending outwardly of the main portion (see FIGS.1 and 4-5), and wherein the retaining recess (48, 50) is larger in cross sectional area, taken transversely to an axis extending through the locking aperture, relative to the receiving passage (46) and the rib is located forward of the locking aperture towards a front end of the body (front end of bores 30, 30’ are located forward of the aperture 32). 
Ianello et al. does not disclose the side wall having a mounting ear extends rearwardly of the body.  
Both Mack and Livesay et al. teach that it is old and well known in the excavator wear member art for the body of a similar excavator wear member to include a mounting ear (unnumbered structures extending from apertures 90 as shown in FIGS.5-6 in Mack; 42 in Livesay et al.) on the sidewall (82 of Mack; 32 of Livesay et al.).  According to Livesay et al., providing the mounting ear on the sidewall “provides positive load transfer of the forces being applied to the forward end of the top directly to the adapted through both the cavity and the rearwardly extending ear.” (col.2, lines 19-32 of Livesay et al.) and “allows forces to be transferred from the tip 12 to the adapter 14 without producing unnecessary resultant forces trying to cause the tip 12 to slip away from the adapter 14” (col.7, lines 40-44 of Livesay et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wear member of Ianello et al. to include mounting ears on the sidewalls (and corresponding recesses on the adaptor) as taught by both Mack and/or Livesay et al. in order to prevent the excavator wear member from inadvertently disengaging from the adaptor and thus providing a more secured retaining mechanism.

Regarding claim 18, Ianello et al. and Mack and/or Livesay et al. further discloses the excavator wear member as claimed in claim 17, wherein the rib (30, 30’) is located along a sidewall of the socket cavity adjacent to the locking aperture (see FIG.1).  

Regarding claim 20, Ianello et al. and Mack and/or Livesay et al. further discloses the excavator wear member as claimed in claim 17, wherein the rib (30, 30’) is substantially rectangular in shape (see FIG.1).

Allowable Subject Matter
Claims 1-9 and 11-16 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 4,932,478), Moehnke et al. (US 5,937,551), and Cornelius (US 6,477,796) all teach mounting ears on a sidewall of an excavator wear member body.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671


/JDM/         Examiner, Art Unit 3671